Citation Nr: 1422098	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a left foot plantar wart.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to December 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In May 2013, the Board remanded the case to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in July 2013.  In December 2013, the Board again remanded the case because the July 2013 VA examination report was not associated with the record.  The July 2013 report of examination is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The Veteran's service-connected plantar wart of the left foot is manifested by complaints of tenderness and pain and reported recurrent trimming equating to no worse than moderate impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a service-connected plantar wart of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard letter in June 2011 satisfied the duty to notify provisions as the claim for increase.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  No particularized notice is necessary.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  More recent VA treatment records were obtained pursuant to the Board's remands.

VA examinations were conducted in September 2011, February 2012, and July 2013, the most recent of which was conducted pursuant to the Board's May 2013 remand.  The record does not reflect that these examinations were inadequate for rating purposes.  The opinions provided are based on objective findings, reliable principles, and sound reasoning.  Although the left foot plantar wart was not present during the most recent examination, the examiner was able to characterize the likely level of impairment when present based on the Veteran's complaints.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

A 10 percent rating has been assigned for a plantar wart of the left foot under 38 C.F.R. § 4.118, Diagnostic Codes 7819, which pertains to benign skin neoplasms and instructs to evaluate as disfigurement of the head, face, or neck, scars, or impairment of function.  If rating as a scar, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 must be applied.

By way of history, the record shows that service connection for a plantar wart of the left foot was granted based on the March 1960 VA examination report reflecting a plantar wart on the head of the third metatarsal of the left foot.  Although the September 2011 VA examination report reflects a small plantar wart on the dorsum of the left foot, and the February 2012 VA examiner reported a tiny plantar wart between the 4th and 5th distal metatarsals of the left foot, the evidence does not establish that a plantar wart of the left foot approximates or more nearly approximates to the criteria for a rating higher than 10 percent at any time during the appeal period.  

Although the Veteran maintains that he has increased limitation of movement and difficulty ambulating due to the recurrence of the wart on the left foot, the February 2012 VA examiner determined there was no functional impact from a left foot plantar wart.  The September 2011 VA examiner concluded that the left foot plantar wart resulted in no impact on his ability to work, and no use of assistive devices was reported.  

On VA examination in July 2013, no evidence of a left foot plantar wart was reported.  The Veteran reported that he had not received treatment for the problem since service.  The examiner determined there was no limitation of motion of the joint or range of motion of the joint measurement, and no weakened movement, fatigability or incoordination.  Because examination of the left foot was normal with no visible or palpable left foot plantar wart, the examiner speculated that the pain in the area the Veteran identified could easily be due to a neuroma and not truly a plantar wart.  

Although the July 2013 examiner opined that when present, the plantar wart would likely be of moderate severity and cause discomfort, especially with any repetitive, standing or extensive walking, the 10 percent disability evaluation assigned contemplates flare ups to include loss of time from exacerbations, if any, due to a plantar wart on the left foot.  38 C.F.R. § 4.1.  

VA treatment records in October 2013 reflect the Veteran denied rash, skin breakdown or open wounds.  

To the extent that the Veteran has asserted back pain secondary to the plantar wart, the evidence, to include a February 2014 VA treatment record reflects degenerative disc disease of the spine.  Other than the Veteran's lay assertion, there is no competent evidence relating a back disability to a plantar wart on the left foot.  

A rating in excess of 10 percent under Diagnostic Code 7801 or 7802 is not warranted as the Veteran's plantar wart (when analogized to a scar), when present, does not exceed 12 square inches in size and is not deep.  A 10 percent rating is the maximum schedular rating under Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2013).  The objective evidence does not show that there was any additional functional impairment to the foot.  Hence, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805, 7819 (2013). 

To the extent the disability is more appropriately evaluated under Diagnostic Code 5284 for "other foot injury," a 10 percent rating contemplates moderate impairment.  The July 2013 VA examiner considered the Veteran's complaints and characterized the left foot plantar wart as "moderate" when considering the effects reported.  The plantar wart was not present on examination, but the examiner adequately described the impairment when present.  Because the evidence does not show that the left foot plantar wart equates to "moderately severe" or "severe" impairment, a higher rating is not warranted under Diagnostic Code 5284.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the left foot plantar wart.  

The Veteran's service-connected left foot plantar wart results in pain when stepping on it.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left foot plantar wart is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In sum, the preponderance of the evidence is against the claim for an increased rating for a left foot plantar wart; there is no doubt to be resolved; and a rating 

higher than 10 percent for a left foot plantar wart is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).


ORDER

A rating higher than 10 percent for a left foot plantar wart is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


